Title: To George Washington from the Commissioners for the District of Columbia, 14 March 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George-Town 14th March 1792

We have to acknowledge the receipt of your several dispatches to us by the last Post—We regret you should have had any occasion to experience the untowardness of Majr LEnfants Temper—But without it, you could not have been so sensible of the very great disquietude which he has given us—As we were sincerely

desirous, of retaining him as long as it was practiable, we cannot but lament the perverseness, which made it at length impossible.
When such was his temper, we are free to acknowledge, that we think we shall be better without him—We beg leave to assure you that we feel ourselves fully compensated by your approbation of our conduct for the troubles and dirty reports with which we have been Assailed—No diligence nor attention on our part will be wanted, to CounterAct the ill effects which the enemies to the permanent Seat, may prophecy from his dismission—It is not our intention to take up your time with a long Letter having written as fully to Mr Jefferson as the short time we have yet had to attend to the objects he has pointed out to us will permit at present—We cannot conclude without assuring you that we cannot but consider the report respecting Colo. Deakins as perfectly groundless—We know on the contrary, that he more than once the last Summer when we were disappointed in our expectations from Virginia, advanced Money himself, no Complaints have even yet been made to us of our orders on him not being punctually paid—We have heard of the Suggestion you mention respecting Mr Cabot—How far this be true we cannot judge—We trust it has no better foundation than the jelouscy and reports which has of late unfortunately prevailed in George Town. We are Sir &c.

Dd Stuart
Danl Carroll

